      Case 4:17-cr-00007 Document 253 Filed in TXSD on 01/04/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION


UNITED STATES OF AMERICA                            §
                                                    §
VS.                                                 §                CRIMINAL NO. 4:17-CR-00007
                                                    §
MARC ANTHONY HILL                                   §


                DEFENDANT’S SUPPLEMENTAL OBJECTIONS TO THE
                  GOVERNMENT’S THIRD AMENDED EXHIBIT LIST

        Defendant Hill makes the following additional objections to the exhibits contained with the

Government’s Third Amended Exhibit List:

1.    GX 134, 136, 138, 139 and 157. These exhibits are a combination of wire intercepted calls

purported to contain the voice of Defendant Hill, accompanied by a transcript of the calls. Defendant

Hill objects to the transcripts only in that each lists the initials “MH” as written testimony that it is

Defendant Hill whose voice is heard in the calls.

        The identity of the caller is an issue for the jury to decide and will be subject of the testimony

of Government and Defense witnesses, including the Defense Expert, Marisa Dery, with a specialty

in Voice Identification.
     Case 4:17-cr-00007 Document 253 Filed in TXSD on 01/04/19 Page 2 of 2



       Defendant Hill very respectfully requests that his initials be redacted from the transcripts for

these and any other transcripts of calls the Government intends to offer at trial.



                                                       Very respectfully,

                                                       /S/ Guy L. Womack
                                                       Guy L. Womack
                                                       Counsel for Defendant
                                                       Texas Bar No. 00788928
                                                       District ID: 19897
                                                       609 Heights Blvd.
                                                       Houston, Texas 77007
                                                       Tel: (713) 224-8815
                                                       Fax: (713) 224-8812



                                  CERTIFICATE OF SERVICE

        A copy of the foregoing was delivered via email and CM/ECF to the U. S. Attorney’s Office
on this 4th day of January, 2019.


                                                       /S/ Guy L. Womack
                                                       Guy L. Womack




                                                  2
